 Case: 4:18-cv-01859-PLC Doc. #: 76 Filed: 12/12/19 Page: 1 of 10 PageID #: 448



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

IAN WALLACE,                  )
                              )
            Plaintiff,        )
                              )
vs.                           )                         No. 4:18-cv-01859 PLC
                              )
PHARMA MEDICA RESEARCH, INC.; )
TRIS PHARMA, INC.; ROXANE     )
LABORATORIES, INC.; HIKMA     )
LABS, INC.; and WEST-WARD     )
COLUMBUS, INC.                )
                              )
            Defendants.       )

                             SECOND AMENDED COMPLAINT

       COMES NOW the Plaintiff, Ian Wallace, by and through his undersigned counsel, and for

his cause of action against Defendants, states as follows:

                            PARTIES, JURISDICTION & VENUE

       1.      That the petitioner is a resident and citizen of Madison County, Illinois.

       2.      That Pharma Medica Research, Inc. (hereinafter “PMR”) is a Canadian corporation

headquartered and with its principal place of business in Mississauga, Ontario, Canada. PMR

maintains a registered agent located at 1 North Brentwood Blvd., 10th Floor, St. Louis, Missouri.

Further, PMR at all times relevant hereto operated a “Screening Clinic” and “Phase I Clinic” at 400

Fountain Lakes Boulevard, St. Charles, Missouri.

       3.      That Tris Pharma, Inc. (hereinafter “TPI”), is a New Jersey corporation with its

principal place of business in New Jersey. TPI sponsored as master and PMR as agent a certain study

at PMR’s St. Charles, Missouri, facility as referenced in documents labeled PMRI 00168 through

00223. Plaintiff was a participant in that study.
                                                    1
 Case: 4:18-cv-01859-PLC Doc. #: 76 Filed: 12/12/19 Page: 2 of 10 PageID #: 449



       4.      Roxane Laboratories, Inc. (hereinafter “RLI”), is an Ohio corporation with its

principal place of business in Ohio. RLI sponsored as master and PMR as agent a certain study at

PMR’s St. Charles, Missouri, facility as referenced in documents bates labeled PMRI 00352 through

00391. Plaintiff was a participant in that study. RLI has been succeded by West-Ward Columbus,

Inc. (hereinafter “WCI”), and/or by Hikma Labs, Inc. (hereinafter “HLI”). WCI is a Delaware

corporation with its principal place of business in London, England. HLI is a Nevada corporation

with its principal place of business in London, England.

       5.      This action is of civil nature and the amount in controversy, excluding interest and

costs, exceeds the sum specified by 28 U.S.C § 1332. Every issue of law and fact is wholly between

citizens of different states. Consequently, jurisdiction of this Court is proper.

       6.      Venue is proper under 28 U.S.C. § 1391(b)(2)-(d) because Defendant is subject to

personal jurisdiction of this Court, having research facilities, businesses, and/or office locations in

Missouri, including St. Louis and St. Charles, Missouri.

                                            COUNT I
                                  (Negligence – Wallace v. PMR)

       7. Plaintiff, on or about March 23, 2016, through April 23, 2016, and again on or about June

10, 2016, through June 14, 2016, Plaintiff participated in a research studies at PMR’s facility located

in St. Charles, Missouri. During this study plaintiff was repeatedly required to submit blood samples

for testing, with such samples drawn by Defendant’s unknown employees and/or contractors, acting

within the course and scope of their employment or agency relationship with the PMR. At this point,

the identities of those employees are unknown but will be obtained in discovery.

       8.      That based on the above, PMR owed a duty to Plaintiff and others similarly situated

to draw blood samples in a safe and sanitary fashion with properly trained, qualified, and supervised

                                                  2
 Case: 4:18-cv-01859-PLC Doc. #: 76 Filed: 12/12/19 Page: 3 of 10 PageID #: 450



staff.

         9.     That in violation of the aforesaid duty Defendant committed one or more of the

following negligent acts and/or omissions:

                (a)     Failed to properly train its employees and/or agents to perform blood
                        extractions in a safe and sanitary fashion;

                (b)     Failed to properly screen its employees and/or agents to ascertain
                        whether said employees and/or agents were qualified and properly
                        trained to draw blood samples in a safe and sanitary
                        fashion;

                (c)     Failed to properly supervise its employees and/or agents to insure
                        that those employees and/or agents drew blood in a safe and sanitary
                        fashion;

                (d)     Failed to supply sufficient equipment to allow for the
                        safe and sanitary drawing of blood samples;

                (e)     Failed to properly clean and sterilize equipment used
                        to draw blood samples;

                (f)     Failed to properly screen its employees, agents, and/or other
                        participants in the study to determine whether such
                        individuals were infected with contagious diseases; and

                (g)     Failed to properly dispose of unsanitary equipment
                        used in the blood drawing process.

         10.    That as a direct and proximate result of the aforesaid, Plaintiff contracted Hepatitis C

during the blood drawing process.

         11.    That as a further and proximate result of the aforesaid, Plaintiff has experienced and

will continue to experience great pain and mental anguish. Plaintiff has incurred and will continue to

incur medical bills to obtain treatment for his injuries. Plaintiff has lost income and will likely lose

income in the future. Plaintiff’s condition is such that it will require convalescent care in the future.

Plaintiff has sustained loss of normal life.

                                                   3
 Case: 4:18-cv-01859-PLC Doc. #: 76 Filed: 12/12/19 Page: 4 of 10 PageID #: 451



         WHEREFORE, Plaintiff prays for a judgment against Defendant for an amount in excess of

$75,000.00 and for costs of this action.

                                            COUNT II

                                  (Negligence – Wallace vs. TPI)

         NOW COMES the plaintiff, Ian Wallace, by and through his undersigned counsel, and for his

cause of action against TPI, states as follows:

         1-11. Plaintiff repeats, realleges, and incorporates herein by reference paragraphs 1-11

above.

         12.    That TPI sponsored study number 2015-3952 pursuant to which it employed PMR to

test on humans certain medications designed, manufactured, supplied, and created by TPI. TPI

controlled the actions of PMR or had the right to control the actions of PMR in said study. Such

control enabled TPI to visit PMR’s facility to assure compliance with TPI’s instructions, policies,

rules, protocols, and guidelines; monitor PMR’s conduct; request all information from PMR during

the study; require reports from PMR; require audits; require quality assurance and quality control

systems; require specific testing procedures including blood draws; regulate meal and sleep times of

study participants; and all other restrictions set forth in the aforesaid study guidelines. Defendant

also required PMR carry insurance for the study participants.

         13.    That at all relevant times, PMR was acting as the agent for TPI in the scope of its

employment by TPI for the aforesaid study. As such, TPI is responsible for PMR’s actions during

the study.

         14.    That Plaintiff sustained the damages described in Count I during the study at issue.

Plaintiff’s damages are aggravated by PMR’s assertion that it did not carry insurance which TPI was

to require PMR carry for Plaintiff and others in the study.
                                                 4
 Case: 4:18-cv-01859-PLC Doc. #: 76 Filed: 12/12/19 Page: 5 of 10 PageID #: 452



         WHEREFORE, Plaintiff prays for a judgment against Defendant for an amount in excess of

$75,000.00 and for costs of this action.

                                                COUNT III

                              (Negligence – Wallace vs. RLI, WCI and HLI)

                 NOW COMES the plaintiff, Ian Wallace, by and through his undersigned counsel,

and for his cause of action against RLI, WCI, and HLI, states as follows:

         1-11.   Plaintiff repeats, realleges, and incorporates herein by reference paragraphs 1-11

above.

         12.     That RLI sponsored study number DESV-T25-PVFS-1 pursuant to which it employed

PMR to test on humans a certain medication designed, manufactured, supplied, and created by RLI.

RLI controlled the actions of PMR or had the right to control the actions of PMR in said study. Such

control enabled RLI to visit PMR’s facility to assure compliance with RLI’s instructions, policies,

rules, protocols, and guidelines; monitor PMR’s conduct; request all information from PMR during

the study; require reports from PMR; require audits; require quality assurance and quality control

systems; require specific testing procedures including blood draws; regulate meal and sleep times of

study participants; and all other restrictions set forth in the aforesaid study guidelines. Defendant

also required PMR carry insurance for the study participants.

         13.     That at all relevant times, PMR was acting as the agent for RLI in the scope of its

employment by RLI for the aforesaid study. As such, RLI is responsible for PMR’s actions during

the study.

         14.     That Plaintiff sustained the damages described in Count I during the study at issue.

Plaintiff’s damages are aggravated by PMR’s assertion that it did not carry insurance which RLI was

to require PMR carry for Plaintiff and others in the study.
                                                 5
 Case: 4:18-cv-01859-PLC Doc. #: 76 Filed: 12/12/19 Page: 6 of 10 PageID #: 453



         WHEREFORE, Plaintiff prays for a judgment against Defendant for an amount in excess of

$75,000.00 and for costs of this action.

                                           COUNT IV
                              (Res Ispa Loquitur – Wallace v. PMR)

         1. On or about March 23, 2016, through April 23, 2016, and again on or about June 10,

2016, through June 14, 2016, Plaintiff participated in research studies at PMR’s facility located in St.

Charles, Missouri. During this study Plaintiff was repeatedly required to submit blood samples for

testing, with such samples drawn by Defendant’s unknown employees and/or contractors, acting

within the course and scope of their employment or agency relationship with PMR. The blood

samples were extracted from Plaintiff on some occasions while he was asleep. At this point, the

identities of those employees are unknown but will be obtained in discovery.

         2.     That based on the above, PMR owed a duty to Plaintiff and others similarly situated

to draw blood samples in a safe and sanitary fashion with properly trained, qualified, and supervised

staff.

         3.     That in violation of the aforesaid duty, Defendant committed one or more of the

following negligent acts and/or omissions:

                (a)    Failed to properly train its employees and/or agents to perform blood
                       extractions in a safe and sanitary fashion;

                (b)    Failed to properly screen its employees and/or agents to ascertain
                       whether said employees and/or agents were qualified and properly
                       trained to draw blood samples in a safe and sanitary
                       fashion;

                (c)    Failed to properly supervise its employees and/or agents to insure
                       that those employees and/or agents drew blood in a safe and sanitary
                       fashion;

                (d)    Failed to supply sufficient equipment to allow for the
                       safe and sanitary drawing of blood samples;
                                                 6
 Case: 4:18-cv-01859-PLC Doc. #: 76 Filed: 12/12/19 Page: 7 of 10 PageID #: 454




                (e)     Failed to properly clean and sterilize equipment used
                        to draw blood samples;

                (f)     Failed to properly screen its employees, and/or agents, and/or other
                        participants in the study to determine whether such
                        individuals were infected with contagious diseases;

                (g)     Failed to properly dispose of unsanitary equipment
                        used in the blood drawing process.

        4.      That as a direct and proximate result of the aforesaid, Plaintiff contracted Hepatitis C

during the blood drawing process.

        5.      That as a further and proximate result of the aforesaid, Plaintiff has experienced and

will continue to experience great pain and mental anguish. Plaintiff has incurred and will continue to

incur medical bills to obtain treatment for his injuries. Plaintiff has lost income and will likely lose

income in the future. Plaintiff’s condition is such that it will require convalescent care in the future.

Plaintiff has sustained loss of normal life.

        6.      That the infection with the Hepatitis C virus from blood draws does not ordinarily

happen in the absence of negligence by those who draw blood and/or those who supervise/monitor

the blood draws.

        7.      That the instrumentalities and persons who drew blood from Plaintiff which caused

Plaintiff’s injury were at all relevant times under the care and management of PMR.

        8.      That PMR possess either superior knowledge of or means of obtaining information

about the cause of the infection.

        WHEREFORE, Plaintiff prays for a judgment against Defendant for an amount in excess of

$75,000.00 and for costs of this action.



                                                   7
 Case: 4:18-cv-01859-PLC Doc. #: 76 Filed: 12/12/19 Page: 8 of 10 PageID #: 455



                                            COUNT V

                              (Res Ispa Loquitur – Wallace vs. TPI)

         NOW COMES the plaintiff, Ian Wallace, by and through his undersigned counsel, and for his

cause of action against TPI, states as follows:

         1-8.   Plaintiff repeats, realleges, and incorporates herein by reference paragraphs 1-8

above.

         9.     That TPI sponsored study number 2015-3952 pursuant to which it employed PMR to

test on humans certain medications designed, manufactured, supplied, and created by TPI. TPI

controlled the actions of PMR or had the right to control the actions of PMR in said study. Such

control enabled TPI to visit PMR’s facility to assure compliance with TPI’s instructions, policies,

rules, protocols, and guidelines; monitor PMR’s conduct; request all information from PMR during

the study; require reports from PMR; require audits; require quality assurance and quality control

systems; require specific testing procedures including blood draws; regulate meal and sleep times of

study participants; and all other restrictions set forth in the aforesaid study guidelines. Defendant

also required PMR carry insurance for the study participants.

         10.    That at all relevant times, PMR was acting as the agent for TPI in the scope of its

employment by TPI for the aforesaid study. As such, TPI is responsible for PMR’s actions during

the study.

         11.    That Plaintiff sustained the damages described in Count I during the study at issue.

Plaintiff’s damages are aggravated by PMR’s assertion that it did not carry insurance which TPI was

to require PMR carry for Plaintiff and others in the study.

         WHEREFORE, Plaintiff prays for a judgment against Defendant for an amount in excess of

$75,000.00 and for costs of this action.
                                                  8
 Case: 4:18-cv-01859-PLC Doc. #: 76 Filed: 12/12/19 Page: 9 of 10 PageID #: 456



                                               COUNT VI

                          (Res Ispa Loquitur – Wallace vs. RLI, WCI and HLI)

                NOW COMES the plaintiff, Ian Wallace, by and through his undersigned counsel,

and for his cause of action against RLI, WCI, and HLI, states as follows:

         1-8.   Plaintiff repeats, realleges, and incorporates herein by reference paragraphs 1-11

above.

         9.     That RLI sponsored study number DESV-T25-PVFS-1 pursuant to which it employed

PMR to test on humans a certain medication designed, manufactured, supplied, and created by RLI.

RLI controlled the actions of PMR or had the right to control the actions of PMR in said study. Such

control enabled RLI to visit PMR’s facility to assure compliance with RLI’s instructions, policies,

rules, protocols, and guidelines; monitor PMR’s conduct; request all information from PMR during

the study; require reports from PMR; require audits; require quality assurance and quality control

systems; require specific testing procedures including blood draws; regulate meal and sleep times of

study participants; and all other restrictions set forth in the aforesaid study guidelines. Defendant

also required PMR carry insurance for the study participants.

         10.    That at all relevant times, PMR was acting as the agent for RLI in the scope of its

employment by RLI for the aforesaid study. As such, RLI is responsible for PMR’s actions during

the study.

         11.    That Plaintiff sustained the damages described in Count I during the study at issue.

Plaintiff’s damages are aggravated by PMR’s assertion that it did not carry insurance which RLI was

to require PMR carry for Plaintiff and others in the study.

         WHEREFORE, Plaintiff prays for a judgment against the defendant for an amount in excess

of $75,000.00 and for costs of this action.
                                                 9
Case: 4:18-cv-01859-PLC Doc. #: 76 Filed: 12/12/19 Page: 10 of 10 PageID #: 457



PLAINTIFF PRAYS FOR TRIAL BY JURY



                                          Respectfully Submitted,

                                          WENDLER LAW, P.C.

                                    By:   /s/ Brian M. Wendler        .




                                           Brian M. Wendler, #39151 MO
                                           Angie M. Zinzilieta, #69783 MO
                                           900 Hillsboro Ave., Suite 10
                                           Edwardsville, IL 62025
                                           Ph: (618) 692-0011
                                           Fax: (618) 692-0022
                                           wendlerlawpc@gmail.com
                                           Attorneys for Plaintiff

                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing was
transmitted via electronic mail this 12th day of December 2019, to the following:

Terese A. Drew
John R. Suermann, Jr.
701 Market Street, Suite 1375
St. Louis, MO 63101-1843
Ph: (314) 241-2600
Fax: (314) 241-7428
tdrew@hinshawlaw.com
jsuermann@hinshawlaw.com
Attorneys for Pharma Medica and Tris Pharma

Brian K. McBrearty
Litchfield Cavo, LLP
222 South Central Avenue, Suite 110
St. Louis, Missouri 63105
Ph: (314) 725-1227
Fax: (314) 724-3006
mcbrearty@litchfieldcavo.com
Attorney for Roxane Laboratories, Inc;
Hikma Labs, Inc.; and West-Ward
Columbus, Inc.

                                                        /s/ Brian M. Wendler
                                            10
